UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST PERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00399-HEH-1)


Submitted:   February 1, 2013             Decided:   February 22, 2013


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Perry, Appellant Pro Se. Stephen Wiley Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ernest    Perry       appeals    the   district     court’s     order

denying   his   motion    for    a   sentence   reduction    under   18   U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          See United States v. Perry, No. 3:08-cr-

00399-HEH-1 (E.D. Va. Sept. 10, 2012).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        2